DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents


	The Korean foreign priority document(s) 10-2021-0042440, submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on June 30, 2021 and placed of record in the file. 
Claim Objections
Claim 10 objected to because of the following informalities: in lines 2 and 6-7 the term “etc.” need to be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 & 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU et al. WO2015/148601.
With respect to claim 1, LIU an electrode for a secondary battery (lithium batteries with charge-discharge cycles are rechargeable and thus secondary; Page 1, paragraph 3) comprising an electrode active material (LiMnO2; Page 3, lines 20-25), a binder (binder, Page 12, lines 20-25), a conductive material (conductive materials; Page 12, lines 30-31), and an organic polymer additive that contains a free radical in the molecular structure and can accept or release electrons through an electrochemical oxidation-reduction reaction (nitroxide, Page 4, lines 13-25).  With respect to claim 2, an electrode active material (LiMnO2; Page 3, lines 20-25), a binder (binder, Page 12, lines 20-25), a conductive material (conductive materials; Page 12, lines 30-31), and an organic polymer additive that contains a structure in which a free radical is attached next to an oxygen atom in the molecular structure and can accept or release electrons through an electrochemical oxidation-reduction reaction (nitroxide, Page 4, lines 13-25).   With respect to claim 3, the organic polymer additive contains a nitroxide radical (nitroxide, Page 4, lines 13-25).  With respect to claim 6, the organic polymer additive is dissolved in a solvent and exhibits viscosity, so that it can serve as a binder (nitroxide bonded to the active material, Page 5, lines 10-15; Examiners Note: the final product of dissolving the polymer in a solvent to exhibit viscosity is a binder in a product claim. The resulting nitroxide polymer appears no different from the binder of claim 6).  With respect to claim 9, the electrode active material is selected from a group consists of an oxide containing a lithium atom, a sulfur mixture, an oxide containing a sodium atom, a carbon type electrode active material, a lithium metal type electrode active material, a sodium metal type electrode active material, an aluminum metal type electrode active material, a zinc metal type electrode active material, a carbon containing air, and a mixture thereof (LiMnO2; Page 3, lines 20-25).  With respect to claim 10, the oxide containing a lithium atom is selected from a group consists of LiMO2 (M=Co, Mn, Ni, Fe, etc.), LiNixCoyMn1-x-yO2 (x=>0.5, y=<0.2) (NCM), LiNii-x-yCoxAlyO2 (x= >0.5, y=<0.2) (NCA), (LiMnO2; Page 3, lines 20-25).  With respect to claim 11, a secondary battery comprising the electrode for a secondary battery according to claim 1 (lithium batteries with charge-discharge cycles are rechargeable and thus secondary; Page 1, paragraph 3).  The instant claims are anticipated by LIU.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. WO2015/148601.
LIU teaches an electrode for a secondary battery as described in the rejection recited hereinabove. 
LIU does not expressly disclose: entire electrode is 100% by weight, the electrode active material is included in an amount of 45% by weight to 99% by weight, and the organic polymer additive is included in an amount of 45% by weight to 0.5% by weight (claim 7); the entire electrode is 100% by weight, the electrode active material is included in an amount of 80% by weight to 95% by weight, and the organic polymer additive is included in an amount of 19.5% by weight to 2% by weight (claim 8). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ when entire electrode is 100% by weight, the electrode active material is included in an amount of 45% by weight to 99% by weight, and the organic polymer additive is included in an amount of 45% by weight to 0.5% by weight (claim 7); in the electrode of LIU, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to when the entire electrode is 100% by weight, the electrode active material is included in an amount of 80% by weight to 95% by weight, and the organic polymer additive is included in an amount of 19.5% by weight to 2% by weight (claim 8), in the electrode of LIU, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. WO2015/148601 in view Ishii JP 2014/4232705.
LIU teaches an electrode for a secondary battery as described in the rejection recited hereinabove. 
	However, LIU does not teach the organic polymer additive containing a sulfonyloxy radical (claim 4).  
Ishii teaches that it is well known in the art to employ  a positive electrode lithium transition metal oxide (Positive Electrode Active Material, LiNiO2; paragraph 1) with sulfonyloxy radical ((Positive Electrode Active Material, paragraph 5; claim 4).  
LIU and Ishii are analogous art from the same field of endeavor, namely fabricating lithium transition metal oxide cathodes for lithium secondary cells. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sulfonyloxy radical of Ishii, in the electrode of LIU, in order to increase ion conductivity of the electrode. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 & 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada JP 2015103471A.
With respect to claim 1, Harada teaches an electrode for a secondary battery (Description of Embodiment; Paragraph 5), comprising, a binder (Positive electrode, paragraph 1, binder), a conductive material (Positive electrode, paragraph 1, conductive additive), and an organic polymer additive that contains a free radical in the molecular structure and can accept or release electrons through an electrochemical oxidation-reduction reaction (nitroxide or phenoxyl; Positive electrode active material, paragraph 2).  With respect to claim 2, a binder (Positive electrode, paragraph 1, binder),  a conductive material (Positive electrode, paragraph 1, conductive additive), and an organic polymer additive that contains a structure in which a free radical is attached next to an oxygen atom in the molecular structure and can accept or release electrons through an electrochemical oxidation-reduction reaction (nitroxide or phenoxyl; Positive electrode active material, page 4, first paragraph). With respect to claim 3,the organic polymer additive contains a nitroxide radical (nitroxide or phenoxyl; Positive electrode active material, paragraph 2).  With respect to claim 5, the organic polymer additive contains a phenoxyl radical (nitroxide or phenoxyl; Positive electrode active material, paragraph 2).  With respect to claim 9, the electrode active material is selected from a group consists of an oxide containing a lithium atom, a sulfur mixture, an oxide containing a sodium atom, a carbon type electrode active material, a lithium metal type electrode active material, a sodium metal type electrode active material, an aluminum metal type electrode active material, a zinc metal type electrode active material, a carbon containing air, and a mixture thereof (LiaNibCocMndDeOf; Positive electrode active material, paragraph 1).  With respect to claim 10, the oxide containing a lithium atom is selected from a group consists of LiMO2 (M=Co, Mn, Ni, Fe, etc.), LiNixCoyMn1-x-yO2 (x=>0.5, y=<0.2) (NCM), LiNii-x-yCoxAlyO2 (x= >0.5, y=<0.2) (NCA) (LiaNibCocMndDeOf; Positive electrode active material, paragraph 1).  With respect to claim 11, a secondary battery comprising the electrode for a secondary battery according to claim 1 (Description of Embodiment; Paragraph 5).
Although Harada teaches an electroactive material (LiaNibCocMndDeOf; Positive electrode active material, paragraph 1) and an organic polymer additive (nitroxide or phenoxyl; Positive electrode active material, paragraph 2), the reference does not expressly disclose: the electrode active material mixed with the organic polymer additive (claims 1-2); entire electrode is 100% by weight, the electrode active material is included in an amount of 45% by weight to 99% by weight, and the organic polymer additive is included in an amount of 45% by weight to 0.5% by weight (claim 7); the entire electrode is 100% by weight, the electrode active material is included in an amount of 80% by weight to 95% by weight, and the organic polymer additive is included in an amount of 19.5% by weight to 2% by weight (claim 8). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the electrode active material mixed with the organic polymer additive in the electrode of Harada, in order to increase capacity of the electrode. The skilled artisan recognizes that multiple electroactive materials may be used. Harada even suggests more than one additive material in the cathode (positive electrode active material containing Mn, and another positive electrode active material; Positive electrode active material, paragraph 2).  The skilled artisan recognizes that additional positive electrode active material improves capacity, and thus ability to satisfy increasing load demands. 
With respect to claim 7, when entire electrode is 100% by weight, the electrode active material is included in an amount of 45% by weight to 99% by weight, and the organic polymer additive is included in an amount of 45% by weight to 0.5% by weight (claim 7); in the electrode of Harada, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to when the entire electrode is 100% by weight, the electrode active material is included in an amount of 80% by weight to 95% by weight, and the organic polymer additive is included in an amount of 19.5% by weight to 2% by weight (claim 8), in the electrode of Harada, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada JP 2015103471A    in view Ishii JP 2014/4232705. 
Harada teaches an electrode for a secondary battery as described in the rejection recited hereinabove. 
	However, Harada does not teach the organic polymer additive containing a sulfonyloxy radical (claim 4).  
Ishii teaches that it is well known in the art to employ  a positive electrode lithium transition metal oxide (Positive Electrode Active Material, LiNiO2; paragraph 1) with sulfonyloxy radical ((Positive Electrode Active Material, page 4; claim 4).  
Harada and Ishii are analogous art from the same field of endeavor, namely fabricating lithium transition metal oxide cathodes for lithium secondary cells. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the sulfonyloxy radical of Ishii, in the electrode of Harada, in order to increase ion conductivity of the electrode.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722